OFFICE   OF   THE   ATTORNEY     GENERAL   OF TEXAS
                                     AUSTIN




                                                           April 10, 1939


 Eononbh   Ih*l@it:flitrso12
 ASSiStnnt County Attorney

c near art




 be that both prerlow or pxwont woupawy,ls     a pre-reguirlta to
 the alam     ot the homestead exomgti&n frontiozwd sala or exams-
  thxl.
   Hon. Dwi&t    i'ibltwell,
                           April 10, 1939, Page 2


            Actual occupancy is not an aI:soluteessential In every
   instance to the ripht to clalu tha homeataad cxenptlcn. Vacar.t
   property may be impressed with the homestead character when the
   head of a family, having no other homestead, has a definite inten-
   tion, in eood faith, to occupy the came 88 such and is EfUIlreSting
   such intention with actual preparatory acts in connection with
   the property nuch as to clearly show such intention, the eood fail3
   and the reality thereof. Brown v. Lotgu~, 7 S. fi. (2) 189; Brood-
   land f. Bank, 15 S. i.. (2) 112; Jolesch i$Chaska Co. v. Hampton,
   297 S. C. 271; .:splnozav. Cocke. 276 5. b. 1095; Crimea v.
   Cl:f.ne,300 8. Yj. 236; Chitham v. Kemp, 60 S. W. (2) 462.
              Whether the homestoad     'aremptLon
                                                 haa been establiabkdin
   w   & VW    ~W~~UIO*   IS 0r W~ZS~    l q ~8ti081   0i h o t.   Xt To p lc lb 0 ‘.
   Smpoaalblefor a fork or aNldarit~t6 be pxypmwd b~.tho~&aptrol.la
   whloh would ba applicable In all.qarre8. It uctim+.bo    jtiot
. -w lmpoaslble for w,  or anyone elm, to W+dou#    a;&ilg.ifrom"
., uhlob ltoould be d&umlned   jumt rbm'the  homwtoad .rightiax%st8.,
   ~&alndioatedabwo 'howwar, premlw8 .meybeoow:.a rwldewe .honm-.
   ibad bafore a&d    phyoioaloooupaxly~~under EOIW alrouwtgxaoe.u+~~:
                                                                    1:
  :'Iai
      awh 3.natanoe#,upon proper‘proof,..thetu ?x~tidn:~::be~-;".':~
   axteed     vilthmt 'the.-       of'aiildavlts on the.identios&c$orms
   farnlshed by tlie Cimptroller.